DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-20 are objected to because of the following informalities: 
Claim 17 recites “forms a passage” in the last line. It is suggested to amend to -- form a passage-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim 19 recites “and having an aperture” in lines 3-4. It is suggested to amend to --and has an aperture-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honecker (US 966,748).
	Regarding claim 1, Honecker discloses a cap assembly for a drinking vessel, the cap assembly comprising: a lower unit w/3/S and an upper unit 4, the lower unit comprising a base member (Shank (S) and members w and/or 3) removably coupled to a plug member 2 (see fig. 1 and page 1, lines 86-96), the base member comprising an 
Regarding claim 9, (in addition to the features discussed above in the rejection of claim 1) Honecker further discloses a container body (B) having a mouth, the mouth having an opening (opening which receives the cap assembly; see figs. 1 and 2).
Regarding claim 17, Honecker discloses a cap assembly for a drinking vessel, the cap assembly comprising: a base member (Shank (S) and members w and/or 3); a plug member 2 coupled to the base member (see figs. 1 and 2), the plug member 2 made of resilient material that is configured to expand and retract under an external 
Regarding claim 18, Honecker discloses a spout member (via end 8 of stem) configured to switch between an open position and a closed position (via cap 6; see figs. 1 and 2), the passage is accessible in the open position and blocked in the close position (see figs. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honecker (US 966,748), as applied to claims 1 and 9 above, further in view of Sarajian (US 6,419,104).
Regarding claims 8 and 16, Honecker discloses all the elements of the claimed invention except the teaching of the plug member being made of silicone.
Sarajian teaches a cap assembly for a vessel including a plug of resilient material such as silicone (see col. 4, lines 8-12).
.
Allowable Subject Matter
Claims 2-7, 10-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-7 and 10-15, the prior art of record fails to teach or render obvious the cap assembly for a drinking vessel including a stem member, housing member and flip spout member. Regarding claims 19 and 20, the prior art of record fails to teach or render obvious the cap assembly for a drinking vessel including a housing member coupled to the stem member, the spout member coupled to the housing member, wherein the housing member encases the stem member and has an aperture continuous with the passage
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geasland (US 6,131,553) shows another cap assembly for a vessel.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754